DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 May 2022 has been entered.

Response to Amendment
2.	Applicants’ amendment of claims 1, 35, and 52 in the reply filed on 06 May 2022 is acknowledged.
3.	Applicants’ cancellation of claims 59 and 61 in the reply filed on 06 May 2022 is acknowledged.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claims 1, 2, 4, 29, 30, 35, 52-54, 56, 58, 60, and 62 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 9,364,330 B2 and claims 1-28 of U.S. Patent No. 10,213,309 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 1, 2, 4, 29, 30, 35, 52-54, 56, 58, 60, and 62 of the application and claims 1-42 of U.S. Patent No. 9,364,330 B2 and claims 1-28 of U.S. Patent No. 10,213,309 B2 lies in the fact that the patent claims include many more elements and is thus much more specific. Thus the invention of claims 1-42 of U.S. Patent No. 9,364,330 B2 and claims 1-28 of U.S. Patent No. 10,213,309 B2 is in effect a “species” of the “generic” invention of claims 1, 2, 4, 29, 30, 35, 52-54, 56, 58, 60, and 62. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1, 2, 4, 29, 30, 35, 52-54, 56, 58, 60, and 62 of the application are anticipated by claims 1-42 of U.S. Patent No. 9,364,330 B2 and claims 1-28 of U.S. Patent No. 10,213,309 B2, it is not patentably distinct from claims 1-42 of U.S. Patent No. 9,364,330 B2 and claims 1-28 of U.S. Patent No. 10,213,309 B2.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 1, 2, 4, 29, 30, 35, 52-54, 56, and 58-62 are rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Malone (US PG Pub No. 2004/0225360 A1; cited in Applicant’s IDS).
Regarding independent claim 1 and independent claim 52, and referring to Figures 2-6, 15, 19-21, and 29, Malone ‘360 discloses a musculo-skeletal implant (Figures 5 and 6 – implant 120; Figures 19-21 and 29 – implant 400) having a first end (proximal or posterior end of each of implant 120 and implant 400), a second end (distal or anterior end of each of implant 120 and implant 400), and a longitudinal axis extending between respective center points of the first and second ends, the implant comprising:
a fenestrated wall (Figures 5 and 6 – wall 122/132; Figures 19-21 and 29 – outer wall of implant 400) extending around the longitudinal axis and defining a plurality of fenestrations (Figures 5 and 6 – fenestrations 134; Figures 19-21 and 29 – fenestrations formed through outer wall of implant 400) that form a plurality of interconnected pathways (just like Figure 1 of the instant application, the “interconnected pathways” are defined by interconnected “imaginary lines” between opposite-facing fenestrations) extending laterally through the implant (Figure 4, Figure 5, Figure 19, and Figure 21) which promote bone or tissue growth therethrough ([0063]-[0066]; [0076]; [0080]);
an inner fenestrated structure (Figures 5 and 6 – structure 136; Figures 19-21 and 29 – structure 409) that is positioned between the longitudinal axis and the fenestrated wall and that defines a plurality of lateral openings (Figures 5 and 6 – openings 144; Figures 19-21 and 29 – openings 411);
wherein at least two of the fenestrations defined by the fenestrated wall arranged laterally around the longitudinal axis relative to one another and positioned at a same axial height such that a plane perpendicular to the longitudinal axis intersects respective center points of the at least two of the fenestrations (see annotated Figures 4 and 19 below), and at least two other ones of the fenestrations defined by the fenestrated wall arranged along a direction of the longitudinal axis relative to one another (see annotated Figures 4 and 19 below); and 
wherein the fenestrated wall is sufficiently rigid such that the implant is configured to maintain its shape when a majority of the fenestrated wall is implanted into and contacts bone ([0062]) while a pathway extending perpendicularly from one side of the implant through the longitudinal axis to an opposite side of the implant remains substantially unobstructed (just like Figure 1 of the instant application, annotated Figures 4 and 19, shown below, show “a pathway extending perpendicularly from one side of the implant through the longitudinal axis to an opposite side of the implant remains substantially unobstructed”).

    PNG
    media_image1.png
    311
    479
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    311
    611
    media_image2.png
    Greyscale


Regarding recitation “wherein the fenestrated wall and the inner fenestrated structure are monolithically formed with one another”, paragraph [0062] of Malone ‘360 teaches “The device may comprise a unitary structure or may be of a multi-piece construction” (emphasis added). In other words, Malone ‘360 teaches his/her musculo-skeletal implant as either a modular implant (e.g., multi-piece construction) or as unitary implant (e.g., a one-piece construction). It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have manufactured any of the embodiment of Figures 5 and 6 and/or the embodiment of Figures 19-21 and 29 wherein the fenestrated wall and the inner fenestrated structure are monolithically formed with one another in order to simplify the manufacturing process (e.g., less time to manufacture the implant; only one material is needed; etc.). “[t]he use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”) In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Further, the phrase “are monolithically formed” indicates a product-by-process recitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 2 and claim 53, further comprising a “biologic core” (Figure 19 and Figure 21 – core 410; further, see [0063]-[0066]; [0076]; [0080]).
Regarding claim 4 and claim 54, wherein the fenestrated wall comprises at least one of titanium or a titanium alloy ([0062]; [0073]).
Regarding claim 29 and independent claim 52, wherein the implant further comprises a thread (Figure 3 – thread 54; Figures 5 and 6 – thread 164) formed on and extending radially outward from at least part of the fenestrated wall to secure the implant to bone ([0073]; [0079]). Further, the teaching of providing the musculo-skeletal implant with a thread is also applicable to the musculo-skeletal implant embodiment of Figures 19-21 and 29 ([0073]; [0079]).
Regarding claim 30 and claim 56, wherein the implant comprises a bone reinforcement implant (the implant by itself is clearly shown in the figures as “a bone reinforcement implant”).
Regarding claim 35, wherein the fenestrated wall and the inner fenestrated structure each comprises a two-dimensional or three-dimensional fenestrated (the embodiment of Figures 5 and 6 and the embodiment of Figures 19-21 and 29 are clearly shown as three-dimensional) and, at least partially hollow (the embodiment of Figures 5 and 6 and the embodiment of Figures 19-21 and 29 are clearly shown as at least partially hollow), mechanical structure having sufficient integrity to maintain its form against its own weight (Figure 1 and Figure 29 clearly shows embodiments implanted in a joint space and carrying joint loads, thus defining a mechanical structure having sufficient integrity to maintain its form against its own weight). 
Regarding claim 58 and claim 60, as indicated above in the “fenestrated wall” interpretation and the “inner fenestrated structure” interpretation, wherein the fenestrated wall is an outer fenestrated wall, and wherein the inner fenestrated structure comprises an inner fenestrated wall.  
Regarding claim 62, as shown in Figure 10 and Figure 15, Malone ‘360 teaches that the distal/anterior end of each of implant 120 and implant 400 could be modified to comprise an integral tip at the end that narrows as the tip extends away from the opposite end. Malone ‘360 further teaches – “The anterior end 26 can be rounded in order to facilitate the insertion of the cage 20 relative to one or more bone structures” ([0073]). The Examiner is broadly interpreting the term “integral” as "unitary" or member of a "unit" (once assembled). The term "integral" was held not to be limited to a fabrication of the parts from a single piece of metal, but was inclusive of other means of maintaining the parts fixed together as a single unit (In re Larson et al., 144 U.S.P.Q. 347). "Integral" is sufficiently broad to embrace constructions united by such means as fastening and welding (In re Hotte, 177 U.S.P.Q. 326). “[t]he use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”) In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Response to Arguments
8.	Applicant's arguments filed 06 May 2022 have been fully considered but they are not persuasive:
a. The Applicant argues – “Malone does not disclose an arrangement where a fenestrated wall is monolithically formed with another inner fenestrated structure. For example, in Figs. 5-8
of Malone, outer cage body 122 and inner cage body 136 are separate parts, with a space
between them for end closure 146 to be inserted and extend. Therefore, it also would not
have been obvious to make outer cage body 122 monolithic with inner cage body 136,
since end closure 146 is explicitly taught to separate the cage bodies 122, 136.” The Examiner respectfully disagrees.
	Regarding recitation “wherein the fenestrated wall and the inner fenestrated structure are monolithically formed with one another”, paragraph [0062] of Malone ‘360 teaches “The device may comprise a unitary structure or may be of a multi-piece construction” (emphasis added). In other words, Malone ‘360 teaches his/her musculo-skeletal implant as either a modular implant (e.g., multi-piece construction) or as unitary implant (e.g., a one-piece construction). It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have manufactured any of the embodiment of Figures 5 and 6 and/or the embodiment of Figures 19-21 and 29 wherein the fenestrated wall and the inner fenestrated structure are monolithically formed with one another in order to simplify the manufacturing process (e.g., less time to manufacture the implant; only one material is needed; etc.). “[t]he use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”) In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
	Further, the phrase “are monolithically formed” indicates a product-by-process recitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Additionally, contrary to Applicant’s assertion (i.e., “it also would not
have been obvious to make outer cage body 122 monolithic with inner cage body 136,
since end closure 146 is explicitly taught to separate the cage bodies 122, 136”), fenestrated wall (Figures 5 and 6 – wall 122/132) and inner fenestrated structure (Figures 5 and 6 – structure 136) can be monolithically formed with one another and structure 146 can still engage space 138.

Conclusion
9.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774